ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_01_FR.txt. 232

OPINION INDIVIDUELLE DE M. RUDA

[Traduction]

1. J'ai voté en faveur du dispositif de l’arrêt, et je souscris à l'essentiel du
raisonnement qu'il suit. Par contre, je ne peux approuver les conclusions
des paragraphes 41, 42 et 43, au sujet de ce que la Cour appelle une
«exception d’ordre juridictionnel » soulevée par la Libye.

2. La Tunisie a soumis deux demandes en interprétation et une de-
mande de rectification d’erreur matérielle. La première demande en inter-
prétation et la demande de rectification d'erreur matérielle se rapportent
au premier secteur de la délimitation, et l’autre demande d’interprétation
vise le second secteur.

3. Bien que les demandes en interprétation ne se rapportent pas au
même secteur et soient de nature différente — l’une ayant un caractère
subsidiaire, et l’autre étant une demande au principal —, la Libye, dans ses
observations, a opposé à toutes deux des objections fondées sur l’article 3
du compromis de juin 1977.

4. La thèse de la Libye sur ce point est exposée aux paragraphes 69 à 73
de ses observations, où il est rappelé que le compromis, base de compé-
tence de la Cour en l’espèce, prévoyait à l’article 3 la procédure à suivre au
cas où les Parties ne pourraient se mettre d’accord sur la délimitation après
l'arrêt de la Cour. Cet article 3 dispose qu’aprés une certaine période les
Parties

« reviendront ensemble devant la Cour et demanderont toutes expli-
cations ou tous éclaircissements qui faciliteraient la tâche des deux
délégations pour parvenir à la ligne séparant les deux zones du plateau
continental ».

D’après la Libye, les Parties devaient revenir « ensemble » devant la Cour
après s'être efforcées de bonne foi d’exécuter l'arrêt ; si cet effort était
infructueux, elles devaient indiquer les points de divergence entre elles.
C’est ce que la Tunisie n’aurait pas fait, en refusant de « préciser les
difficultés que soulevait, pour elle, le mode d’application de Parrét préco-
nisé par la Libye ». Selon la Libye, l'important n’était donc pas de savoir si
l’article 103 de la Charte des Nations Unies prévaut sur l’article 3 du
compromis, argument avancé par la Tunisie dans sa demande, mais le fait
que l’article 3 imposait aux Parties une certaine marche à suivre, « à savoir,
l'obligation évidente d’épuiser la voie de droit constituée par une demande
d'explications » en vertu de l’article 3 du compromis. La Libye en con-
cluait que « la Cour ne possède pas la compétence requise pour recevoir le
recours en interprétation de la Tunisie ». Cependant, dans les conclusions
qui figurent dans ses observations, la Libye n’insistait pas sur ce point.

44
DEMANDE EN REVISION (OP. IND. RUDA) 233

5. L’argument du défaut de juridiction s’est estompé au cours de la
procédure orale, où l’agent de la Libye a déclaré :

« Pour finir, je tiens à préciser que la Libye n’a jamais refusé de
revenir ensemble devant la Cour pour obtenir des explications et des
éclaircissements en vertu de l’article 3 du compromis. En revanche, la
Libye a bel et bien insisté pour que la Tunisie précise par écrit sa
position, comme elle-même l’avait fait. Les échanges diplomatiques
ne laissent subsister aucun doute à cet égard. Permettez-moi de sou-
ligner que c’est la Libye, et non la Tunisie, qui a fourni tout le dossier à
la Cour. Je demande instamment aux membres de la Cour de com-
pulser ce dossier, puisqu'il révèle l’attitude adoptée par la Tunisie. Les
affirmations répétées des conseils de la Tunisie selon lesquelles la
Libye aurait écarté application de l’article 3 et refusé de revenir
devant la Cour ne sauraient altérer la vérité. Ainsi que les faits le
démontrent, il est apparu dès le début que la Tunisie cherchait une
modification et non un éclaircissement.

La Tunisie n’a jamais exposé avec précision et par écrit les points
qui, selon elle, demandaient à être explicités et éclaircis. Par contraste,
la Libye a exprimé par écrit sa position dans les termes les plus clairs
possible. » (Audience du 17 juin 1985.)

6. À la même audience l’un des conseils de la Libye n’a évoqué que
brièvement l’article 3, à propos de la réaction de la Tunisie à la note du
30 octobre 1982 par laquelle la Libye invitait la Tunisie à exposer tous les
points nécessaires pour soumettre le problème à la Cour :

« Les renseignements plus complets et plus précis que demandait la
Libye étaient considérés par celle-ci comme une base indispensable
pour un retour devant la Cour. Et cette demande ne pouvait pas être
raisonnablement considérée comme un rejet par la Libye des dispo-
sitions de l’article 3 du compromis, relatives à la possibilité de revenir
devant la Cour pour demander des explications et des éclaircisse-
ments. » (Ibid)

7. Un autre conseil de la Libye, exposant la thèse libyenne de l’irrece-
vabilité des demandes en interprétation et rectification d’erreur, s’est abs-
tenu de soulever la question du défaut de juridiction en vertu de l’article 3.
Enfin, le dernier conseil à prendre la parole devant la Cour s’est borné à
dire, au début de son intervention :

« La Tunisie se heurte à une première difficulté dans sa demande en
interprétation dans la mesure où, comme sir Francis Vallat l’a démon-
tré, l’article 3 du compromis imposait à la Tunisie de suivre une
certaine procédure, ce qu’elle n’a absolument pas fait. Je n’ai rien à
ajouter sur ce point. » (Audience de la matinée du 18 juin 1985.)

Cependant ce conseil, on le sait, ne s’était pas attardé sur cet argu-
ment.
8. En outre, la Libye, dans ses conclusions finales, a réaffirmé les

45
DEMANDE EN REVISION (OP. IND. RUDA) 234

conclusions contenues dans ses observations, sans donc invoquer le défaut
de juridiction. .

9. Cette position finale de la Libye a été précisée grâce à la question
posée par un juge au sujet de l’article 60 du Statut et du rôle des Parties en
vertu de l’article 3 du compromis, question à laquelle la Libye a répondu
dans ces termes :

« La Tunisie n’a pas essayé de bonne foi de parvenir à une entente
sur les points à expliquer ou à élucider en vue de présenter une requête
conjointe à la Cour en application de l’article 3 du compromis. Une
telle requête conjointe constituait une condition nécessaire pour
revenir devant la Cour en vertu de l’article 3. Le fait que la Tunisie
n’ait pas essayé de préciser le point ou les points à expliquer ou à
élucider dans l’optique d’une démarche conjointe pourrait fort bien
être considéré comme lui interdisant d’invoquer l’article 60 du Statut.
La Libye a cependant préféré ne pas s’appuyer sur ce que la Tunisie
pourrait regarder comme un obstacle purement technique à sa pré-
sente requête. Cette requête est à tel point dépourvue de fondement
que la Libye a préféré la combattre. »

10. Selon la Cour, « il n’est pas absolument clair que la Libye voulait
ainsi renoncer à une exception d'ordre juridictionnel fondée sur l’ar-
ticle 3 » (par. 42 in fine). Je ne suis pas de cet avis. Selon moi, cette réponse
montre bien que la Libye n’insistait pas sur l’argument du défaut de
juridiction soulevé dans ses observations. Comme je l’ai déjà dit, la Libye
n’avait pas retenu cette exception dans ses.conclusions. Or les exceptions
d'ordre juridictionnel doivent normalement être formulées expressément,
et ne sauraient être présumées à la légère.

11. Malgré cette intention clairement manifestée de la Libye de renon-
cer à l'exception d’ordre juridictionnel, la Cour analyse la question des
rapports entre la procédure prévue à l’article 3 du compromis et la pos-
sibilité donnée à Pune ou l’autre Partie de demander une interprétation de
l'arrêt en vertu de l’article 60 du Statut. Elle conclut que, dans le cas
d'espèce, l’article 3 n’ôte pas à la Tunisie le droit de la saisir unilatérale-
ment sur la base de l’article 60 du Statut.

12. Je suis aussi d’un avis différent sur ce point, et je regrette de ne
pouvoir partager les conclusions de la Cour.

13. La lecture de l’article 3 du compromis me conduit à la conclusion
que les Parties y envisageaient une procédure spéciale pour saisir la Cour
avant que l’article 60 du Statut pit être invoqué ; l'intention des Parties
dans ce texte ne semblait pas être de renoncer aux droits que leur confère le
Statut, mais d'instaurer une procédure préalable pour saisir la Cour avant
de décider de faire une demande unilatérale d'interprétation. L'objet de
l’article 3 était d’obliger les Parties à s’efforcer de résoudre entre elles les
points de désaccord avant de s’adresser à la Cour ; si elles n’y parvenaient
pas, elles pouvaient alors demander unilatéralement une interprétation en
vertu de l’articie 60 du Statut. L'article 3 ne faisait pas obstacle à la
procédure établie par l’article 60 du Statut — pour m’exprimer comme la

46
DEMANDE EN REVISION (OP. IND. RUDA) 235

Cour, il ne « bloquait » pas cette procédure — si l’une des Parties choisissait
de ne pas coopérer : il prévoyait seulement une procédure que les Parties
devaient essayer de suivre avant de s’adresser à la Cour. Le mécanisme
instauré par les Parties leur offrait la possibilité de faire un effort sérieux
pour s'entendre avant de saisir la Cour. Or les documents joints aux
observations libyennes me conduisent à conclure que la Tunisie n’a jamais
indiqué expressément à la Libye les points qui, selon elle, nécessitaient des
explications ou des éclaircissements. A mon avis, en raison de cette attitude
de la Tunisie, il n’y a jamais eu d’effort sérieux pour régler entre les Parties
les points qui appelaient des explications ou des éclaircissements.

14. Pour ce qui est de l’argument de la Tunisie selon lequel l’article 103
de la Charte l'emporte sur toute autre disposition, je me contenterai de
rappeler que cet article a trait seulement aux conflits d’« obligations », et
non aux conflits de droits. La question a été étudiée en détail par les
commentateurs les plus éminents de la Charte. Il serait juridiquement
intéressant d'examiner si les Etats peuvent renoncer par compromis aux
droits que leur accorde le Statut, mais la Cour n’avait pas à résoudre ce
problème théorique, car ce que les Parties prévoyaient dans leur compro-
mis était une procédure les obligeant à essayer de se mettre d’accord pour
demander « explications et éclaircissements » avant d’invoquer l’article 60
— procédure qui, à mon avis, n’est contraire à aucune des dispositions du
Statut.

15. Pour ces raisons, je suis d’accord avec l’argument avancé par la
Libye dans ses observations, et non pas avec le raisonnement de la Cour.
J'ajouterai, pour revenir à ce que je disais au début de mon opinion, que cet
argument, s’il était formellement invoqué, reviendrait à plaider une « ex-
ception d’incompétence », c’est-à-dire une exception préliminaire rejetant
la juridiction de la Cour. Comme la Libye le disait dans ses observations,
« la Cour ne possède pas la compétence requise pour recevoir le recours en
interprétation de la Tunisie ».

16. On l’a vu plus haut, non seulement la Libye n’a pas soulevé for-
mellement cette exception préliminaire, mais elle a expressément renoncé
au droit de le faire. Dans ces conditions, je pense que la Cour n’avait pas à
analyser les arguments se rattachant à une telle exception, la Partie inté-
ressée ayant renoncé à son droit de s’en prévaloir. Cette renonciation
équivalait à un consentement exprès, et, le consentement étant le fonde-
ment de la compétence de la Cour, celle-ci, dans ces conditions, ne pouvait
qu’en prendre acte.

(Signé) José Maria RUDA.

47
